 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    AUBREY LEE BROTHERS, II,                        Case No. 1:17-cv-00607-LJO-JDP
12                        Plaintiff,                  SCREENING ORDER
13           v.                                       FINDINGS AND RECOMMENDATIONS
                                                      THAT PLAINTIFF PROCEED ON
14    CHITA BUENAFE, N. FLORES, and                   COGNIZABLE CLAIMS AND THAT NON-
      EDGAR CLARK,                                    COGNIZABLE CLAIMS BE DISMISSED
15                                                    WITHOUT LEAVE TO AMEND
                          Defendants.                 OBJECTIONS DUE IN 14 DAYS
16

17                                                    ECF No. 24

18

19          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
20   under 42 U.S.C. § 1983. Plaintiff’s Third Amended Complaint, filed May 10, 2018, is before the
21   court for screening under 28 U.S.C. § 1915A. We find that plaintiff has stated a cause of action
22   against defendants Buenafe and Flores for medical deliberate indifference, but that plaintiff has
23   failed to state a claim against defendant Clark. We recommend that the cognizable claims against
24   defendants Buenafe and Flores be allowed to proceed and that all other claims be dismissed with
25   prejudice. The court will authorize service of the complaint as to defendants Buenafe and Flores
26   by separate order.
27

28

                                                       1
 1   I.     SCREENING AND PLEADING REQUIREMENTS

 2          A district court is required to screen a prisoner’s complaint that seeks relief against a

 3   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

 4   identify any cognizable claims and dismiss any portion of the complaint that is frivolous or

 5   malicious, that fails to state a claim upon which relief may be granted, or that seeks monetary

 6   relief from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2). The

 7   court must construe an unrepresented litigant’s complaint liberally. Haines v. Kerner, 404 U.S.

 8   519, 520 (1972) (per curiam).

 9          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

10   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

11   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The short and plain statement “need

12   only give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

13   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555 (internal

14   quotation marks omitted)). The complaint need not identify “a precise legal theory.” Kobold v.

15   Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1038 (9th Cir. 2016) (quoting Skinner v.

16   Switzer, 562 U.S. 521, 530 (2011)). The plausibility standard does not require detailed

17   allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

18   If the allegations “do not permit the court to infer more than the mere possibility of misconduct,”

19   the complaint states no claim. Id. at 679.

20   II.    FACTUAL ALLEGATIONS
21          In 2014, Plaintiff was incarcerated at California State Prison, Corcoran (“CSPC”).

22   Plaintiff brings this action against defendants Chita Buenafe, a dentist, N. Flores, a dental

23   assistant, and Edgar Clark, a medical doctor who reviewed plaintiff’s inmate appeals. On March

24   10, 2014, defendants Buenafe and Flores performed dental surgery on plaintiff. ECF No. 24 at 3.

25   The surgery caused plaintiff to suffer a left orbital wall fracture. Id. Plaintiff informed

26   defendants Buenafe and Flores of the fracture as he felt it, just before he blacked out and fell.
27   Id. at 4. Defendants Buenafe and Flores told plaintiff to “put in a dental request to reduce pain

28   and fix injury,” and plaintiff submitted dental requests on March 10 and March 11, 2014. Id.

                                                         2
 1   Plaintiff was seen again by defendants Buenafe and Flores on March 11, 2014, but they would not

 2   provide plaintiff with pain relief, instead instructing plaintiff to submit more medical requests. Id.

 3   Plaintiff submitted medical requests about his continuing pain and other symptoms but was not

 4   treated. Id. at 5, 13-15. Plaintiff suffered from “excruciating brain pain” that worsened over

 5   time. Id. at 17. Plaintiff also experienced hot and cold flashes and temporary losses of vision,

 6   which, together with the pain, caused discomfort and loss of concentration. Id. at 18. Plaintiff

 7   was in pain and discomfort for six months while defendants Buenafe and Flores refused to treat

 8   him. Id. at 6.

 9          In May and July, plaintiff submitted inmate appeal grievances related to his healthcare,

10   including the dental work and subsequent pain. Id. at 17-27. On September 22, 2014, defendant

11   Clark reviewed plaintiff’s appeals, then ordered an MRI of the brain and follow-up with

12   plaintiff’s “yard physician.” Id. at 36. On October 6, 2014, plaintiff had an MRI that revealed

13   “an old left medial orbital wall fracture.” Id. at 11.

14   III.   DISCUSSION

15          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

16   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

17   state a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege the deprivation of a right secured

18   by the U.S. Constitution and laws of the United States, and (2) show that the alleged deprivation

19   was committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48

20   (1988). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he
21   does an affirmative act, participates in another’s affirmative act, or omits to perform an act which

22   he is legally required to do that causes the deprivation of which complaint is made.’”

23   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

24   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

25          At the outset, we recognize that allegations of medical negligence are insufficient to state

26   a claim for deliberate indifference to serious medical needs. See Clement v. Gomez, 298 F.3d
27   898, 904 (9th Cir. 2002). Additionally, a difference of opinion concerning the judgment of

28   treating medical professionals falls outside of § 1983. See Sanchez v. Vild, 891 F.2d 240, 242

                                                         3
 1   (9th Cir. 1989). However, plaintiff’s allegations against defendants Buenafe and Flores, liberally

 2   construed, go beyond mere negligence. Plaintiff alleges that defendants Buenafe and Flores

 3   caused a bone fracture during a dental procedure, the refused to treat the fracture. He alleges that

 4   their refusal to treat caused him harm in the form of increasing dysfunction and pain. Plaintiff’s

 5   allegations state a cognizable claim for violation of plaintiff’s Eighth Amendment rights against

 6   defendant Buenafe and Flores. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (a

 7   deliberate indifference to serious medical needs claim consists of two parts: (1) a “serious

 8   medical need” demonstrated by a failure to treat a prisoner’s medical condition that could result

 9   in further significant injury or the unnecessary and wanton infliction of pain; and (2) “deliberate

10   indifference” —demonstrated by (a) a purposeful act or failure to respond to a prisoner’s pain or

11   possible medical need and (b) harm caused by the indifference). Accordingly, the court will

12   allow plaintiff’s claims to proceed against defendants Buenafe and Flores.

13           The factual circumstances regarding defendant Clark, however, are different. Clark was a

14   reviewing physician on plaintiff’s inmate appeal who recommended an MRI and follow-up with

15   plaintiff’s treating physician. Plaintiff has failed to allege facts that, even liberally construed,

16   could support a finding of deliberate indifference on the part of defendant Clark. See Jett, 439

17   F.3d at 1096. Plaintiff has been given multiple opportunities to amend his complaint; further

18   amendment would be futile. Therefore, plaintiff’s claim against defendant Clark should be

19   dismissed with prejudice.

20   IV.     RECOMMENDATIONS
21           The undersigned has screened plaintiff’s complaint and finds that plaintiff states claims
22   against defendants Buenafe and Flores for medical deliberate indifference in violation of the
23   Eighth Amendment. We recommend that the court allow plaintiff to proceed on these claims and
24   dismiss with prejudice all other claims, namely plaintiff’s claims against defendant Clark for
25   medical deliberate indifference.
26           These findings and recommendations are submitted to the U.S. district judge presiding
27   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the
28

                                                         4
 1   service of the findings and recommendations, the parties may file written objections to the

 2   findings and recommendations with the court and serve a copy on all parties. That document
 3   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The
 4   presiding district judge will then review the findings and recommendations under 28 U.S.C. §
 5   636(b)(1)(C).
 6
     IT IS SO ORDERED.
 7

 8
     Dated:    March 8, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12   No. 204
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      5
